UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 02 April, 2012 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 2nd April 2012 AIB to sell its Polish property fund management subsidiary and its interests in the Polonia Property Funds Allied Irish Banks, p.l.c. ("AIB") today announces that it has signed an agreement to sell its Polish property fund management subsidiary, AIB PPM sp. z o.o., and AIB Holdings Limited, a Guernsey subsidiary, to Peakside Capital. Agreements have also been signed to dispose of AIB's 9.87% interest in Polonia Property Fund LP and 7.5% interest in Polonia Property Fund II Limited, to Peakside Capital and Partners Group, on a 50:50 basis. The sales proceeds for the entire transaction is undisclosed. Goodbody Corporate Finance advised AIB on the transaction and the acquisition is expected to be completed during the third quarter of 2012. Completion of the transaction is conditional upon obtaining certain regulatory approvals and other consents. The positive impact on AIB's capital position as a result of the transaction is not material. - ENDS - For further information, please contact: Alan Kelly Niamh Hennessy Director of Corporate Affairs & Marketing Media Relations Manager AIB Bankcentre AIB Bankcentre Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-7721382 email: alan.j.kelly@aib.ie email: niamh.n.hennessy@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 02 April, 2012 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
